On behalf of the Republic of Paraguay, I congratulate Ambassador Peter Thomson on his election as President of the General Assembly at this session. I wish him every success and assure him of my delegation’s support.
We also acknowledge Ambassador Mogens Lykketoft, who helped keep the 2030 Agenda for Sustainable Development at the heart of our deliberations and initiated, after 70 years, a ground- breaking process of openness and transparency in electing the next Secretary-General, which will be an important milestone in the history our Organization.
I also take the opportunity, on behalf of President Horacio Manuel Cartes Jara, to commend Secretary- General Ban Ki-moon for his tireless work during the past 10 years, his humanity and his commitment to the purposes and principles of the United Nations. We are confident that his legacy will live on and serve as an inspiration to the next person to assume the responsibility. On behalf of the Paraguayan people, I reiterate our appreciation for his historic visit to the Republic of Paraguay.
We live in an increasingly complex and interconnected world with an international context that is constantly evolving. Traditional armed conflicts have nearly disappeared, but terrorism in its most cowardly and intolerant form has reached global dimensions and is characterized by the emergence of increasingly cruel and inhuman groups that scorn human life and lack any respect for rights and fundamental freedoms. The effects of climate change and pollution continue to worsen, and pandemics threaten our planet.
The global challenges that transcend physical borders and to which no State is immune cannot be confronted individually. It is therefore essential to promote collective, comprehensive strategies, based on shared responsibility. Furthermore, we cannot lose sight of other priority challenges such as eradicating poverty, reducing inequality and ensuring a life of dignity for all.
We are saddened and concerned about the situation endured by refugees and migrants in various parts of the world. The scale of the refugee crisis should lead us to think, not only of responses to their most pressing needs, but about the importance of resolving the root causes that have led these people to flee their homes and embark on perilous journeys in which they face terrifying uncertainty.
Today, given the new and complex contexts, the main purposes of the United Nations — to find solutions to the international problems in the economic, social, cultural and humanitarian spheres and to promote respect for human rights — have not lost their relevance. On the contrary, they are more compelling than ever. However, the Organization requires reform that brings it up to date and helps it to come up with appropriate and effective responses.
The General Assembly must be strengthened. It is the highest expression of the democracy of the countries that constitute it. Sovereign equality is the cornerstone of its structure. It is the Parliament of the world. We believe that this year, given the public hearings that have taken place with the candidates, men and women alike, we have taken an important step in strengthening its role and in increasing transparency in the process of selecting the next Secretary-General. Paraguay would like a Secretary-General who attaches priority to preventive diplomacy and mediation and who, as
the main person responsible for the administration, will ensure that the system of the United Nations exemplifies inclusion and promotes national diversity and gender balance in its staff.
Reform should also encompass our executive branch, the Security Council, the body in charge of maintaining international peace and security. We need a more democratic and representative Council with more space for developing countries — a Council that is transparent, inclusive and accountable for its actions. I would like to mention that Paraguay aspires to be a member of that body from 2028 to 2029. The Republic of Paraguay reaffirms its commitment to international law and multilateralism. Unilateral action in international relations only negatively affects the weakest countries.
A fundamental pillar of peaceful and harmonious coexistence among States is the peaceful use of nuclear energy. We advocate for such energy programmes, developed with full precautions so as to limit the degradation that its products can cause to the environment. States that carry out such programmes should do so on the basis of broad, cross-border responsibility. They should follow best practices based on international cooperation, prevention of the risk of damage, and due diligence, responding appropriately to possible cross-border damage.
All nations of the world are called upon to prevent threats to peace and to adopt appropriate measures to strengthen universal peace, especially with regard to disarmament, non-proliferation and arms control. Collective and responsible action is necessary in order to address the various situations that endanger the lives and security of civilians and that affect the political stability of entire countries and regions.
Paraguay reaffirms its willingness to continue contributing to the personnel of peacekeeping operations. Today, there are Paraguayan personnel deployed in seven of those operations. The Republic of Paraguay strongly condemns terrorism and violent extremism in all its forms and manifestations and stands in solidarity with victims and the suffering caused to them and their families by terrorist acts. Last month, our country suffered a criminal attack that killed Paraguayan military personnel in the performance of their duties. We are grateful for expressions of solidarity from the international community, and we reaffirm our commitment to the struggle against terrorism in the framework of international law and with full respect for human rights and international humanitarian law.
Our Government, founded on traditional relations of friendship and cooperation with the Republic of China on Taiwan, appeals for that country to have an enhanced presence in the agencies and programmes of the United Nations system.
Poverty and inequality are drivers of political instability. They degrade the social fabric and condemn the most vulnerable to a life of exclusion and want. The historic promise embodied in the 2030 Agenda for Sustainable Development to eradicate poverty everywhere and if possible forever, within 15 years, is, therefore, unprecedented in history. With that in mind, my country’s Government is implementing inclusive development plans and programmes for the progressive realization of the economic and social rights of our citizens and in doing so works to improve their quality of life, which in turn will contribute to strengthening our democracy.
The sustained economic growth of Paraguay in recent years and the implementation of its social protection strategies have made it possible for thousands of Paraguayan families to emerge from extreme poverty. However, our challenge is not only to continue making progress in that direction but to avoid having those who emerge from poverty fall back into it. Our most iconic initiatives and social protection schemes involve conditional monetary transfers, school lunches and pensions for the elderly. We also have specific programmes to put an end to the intergenerational transmission of poverty, such as the Sowing Opportunities Programme, which improves families’ access to health and education and prioritizes women who are the heads of their households. In Paraguay, we strongly promote infrastructure, and we are taking measures to improve transparency and accountability in public institutions. “The public domain open to the public.” That is our Government’s motto.
Additionally, we encourage productive development by promoting investments, with the understanding that the private sector plays an important role in creating opportunities that help provide jobs for all and decent work. Countries like ours, which greatly depend on natural resources, are more vulnerable to climate change. Therefore, for Paraguay, the Paris Agreement is a priority. I would like to announce that the National Congress has approved the Agreement, and in a few days we will put the relevant ratification into effect.
International trade is a pillar of sustainable development. However, landlocked developing countries face special needs and challenges in their efforts to be full and effective members of the global economy and benefit from it. The Republic of Paraguay urges developed countries to allow increased access to their markets for products from landlocked developing countries through their inclusion in systems of generalized preferences, trade financing programmes and programmes of aid for trade, and by promoting the integration of landlocked countries into global and regional production chains. The Republic of Paraguay is fighting for the prompt implementation of the Bali Agreement on Trade Facilitation, which will undoubtedly result in increased competitiveness in global markets.
Young people are the most important human capital of a country, and Paraguay has one of the largest youth populations among Latin American countries. Convinced that we must prepare them for the challenges of contributing to a better and more just society, our Government has started the Don Antonio Carlos López Scholarship Programme for studies abroad, which has benefitted hundreds of youth. This year, we also launched the first call announcing specialized study scholarships for teachers in all parts of the country.
Since the adoption of the Universal Declaration of Human Rights, the international community has seen great progress in the international promotion and protection of human rights. One of the most significant steps was the establishment of the Human Rights Council, which celebrates its tenth anniversary this year. For Paraguay, a current member, it is essential to strengthen the Council, give it the necessary tools to persevere in its mandate, and eliminate any obstacles that may weaken it. We proudly emphasize that our country has developed the Recommendations Monitoring System, which makes it possible to transparently and openly verify compliance with international recommendations on human rights at the national level. We have made that mechanism available to all States interested in replicating it in the context of their national realities.
Paraguay welcomes the historic bilateral agreement and definitive ceasefire between the Republic of Colombia and the Revolutionary Armed Forces of Colombia, and congratulates all those who made it possible. The Paraguayan people extend their best wishes to Colombia, with whom we are joined in bonds of historical and unbreakable friendship. We genuinely hope that this new stage will be one of national reconciliation and unification, so that together the country may face the challenges ahead in order to build a country in peace and social justice where no one is excluded.
We support the use of dialogue, good-faith political solutions and peaceful means as the only tools suitable for resolving conflicts, so that agreements that promote lasting and sustainable peace in the framework of international law can be achieved.
